MEMORANDUM OPINION
BRETT, Judge.
Plaintiff in error herein was tried by a jury in the District Court of Pontotoc County, on a charge of second degree burglary; the jury found him guilty, and assessed his punishment at two years in the state penitentiary. Motion for new trial was filed and was overruled by the trial judge; and, judgment and sentence was imposed on March 24, 1967. Thereafter, on September IS, 1967, plaintiff in error properly perfected his appeal to this Court.
On April 1, 1968, the District Attorney for Pontotoc County, Mr. Gordon Melson, and the Assistant State Attorney General, Mr. Hugh H. Collum, jointly filed a confession of error setting forth that the trial record contains fundamental and reversible error, and recommend that the case be reversed and remanded to the District Court of Pontotoc County, for further proceedings as may be required in the best interest of justice.
It is therefore the order of the court that on the basis of the confession of error, filed herein, this case is reversed and remanded to the District Court of Pontotoc County, Oklahoma, for such further proceedings as may be required in the best interest of justice.